Title: From Thomas Jefferson to James Dinsmore, 8 December 1807
From: Jefferson, Thomas
To: Dinsmore, James


                        
                            Sir
                            
                            Washington Dec. 8. 07.
                        
                        One half of the sheet iron for the offices was shipped from Philadelphia Sep. 23.
                        The pig lead was shipped thence Nov. 7.
                        and the remaining half of the sheet iron was shipped Dec. 1.   this last half is said to be thinner than the
                            former, consequently should be used separately, so that whichever goes first to decay, may leave the other part wholly
                            good. but the season is now too far advanced to uncover the offices. I would therefore have mr Perry let it alone till
                            the spring, and have every thing of the new roof so compleatly ready before he takes off the old that it may remain
                            uncovered as short a time as possible. I salute you with esteem.
                        
                            Th: Jefferson
                            
                        
                    